Exhibit Certification Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Colin Baird, Chief Financial Officer and Acting Principal Accounting Officer of Australian Forest Industries (the "Company"), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: (1)the Quarterly Report on Form 10-Q of the Company for the quarter endedSeptember 30, 2008 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 17, 2008 /s/ Colin Baird Colin Baird Chief Financial Officer, ActingPrincipal AccountingOfficer
